FRIENDLY, Circuit Judge
(concurring) :
Since we are simply returning the case to the Navy for further processing under improved procedures which will either moot the controversy or produce a more adequate record, I gladly concur in a reversal for that limited end. Otherwise Í would feel bound to object to an extension of Hammond v. Lenfest, 2 Cir., 398 F.2d 705, to a case where a court-martial had already been convened and there was no adequate showing that it would not consider Mankiewicz’ defense.